521 F.2d 584
UNITED STATES of America, Appellee,v.Herbert D. NEFF, Appellant.
No. 75-1292.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 22, 1975.Decided Sept. 4, 1975.

Herbert D. Neff, pro se.
Donald J. Stohr, U. S. Atty., and John Birkby, Sp. Atty., St. Louis, Mo., for appellee.
Before HEANEY, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
The appeal of Herbert D. Neff is dismissed for his failure to file a timely notice of appeal.  See Fed.R.Crim.P. 49(c).  United States of America v. James Howard Ayers, No. 75-1462 (8th Cir. August 4, 1975).


2
Notwithstanding our lack of jurisdiction, we are satisfied that the sentence, which we are asked to set aside as being excessive, is within the statutory limits and is not otherwise shown to be arbitrary.